Citation Nr: 1809754	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-19 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to October 5, 2016, for bilateral pes planus with history of plantar fasciitis.

2.  Entitlement to a rating in excess of 30 percent from October 5, 2016 onward, for bilateral pes planus with history of plantar fasciitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1983 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In a November 2016 rating decision, the RO granted an increased 30 percent rating for bilateral pes planus with history of plantar fasciitis, effective October 5, 2016.  As this award was less than the maximum benefit allowed under VA law and regulations, the claim for an increased rating remains on appeal.  AB v. Brown, 6 Vet. App. 25 (1993)

The appeal was last adjudicated in a November 2016 supplemental statement of the case.  Since then, the Veteran submitted new and pertinent lay evidence in January 2017.  Pursuant to 38 U.S.C. § 7105(e), if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests initial consideration by the agency of original jurisdiction (AOJ).  In this case, the substantive appeal was filed after February 2, 2013, and the Veteran has not explicitly requested initial AOJ consideration.  Accordingly, the Board will review this evidence in the first instance; remand is not required for initial AOJ consideration of this evidence.  


FINDINGS OF FACT

1.  Prior to October 5, 2016, the Veteran's bilateral pes planus with history of plantar fasciitis manifested in moderate symptoms that do not more nearly approximate the criteria for severe disability or a 30 percent rating.

2.  From October 5, 2016, the Veteran's bilateral pes planus with history of plantar fasciitis manifested in pronounced symptoms.

3.  The October 5, 2016 VA examination report provided a diagnosis of metatarsalgia.  Assignment of a separate rating for this disability is precluded by the rules against pyramiding because its symptom of pain under the metatarsal heads is duplicative of pain on manipulation and use already considered in the evaluation under Diagnostic Code 5276 throughout the entire appeal period.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent prior to October 5, 2016 for bilateral pes planus with history of plantar fasciitis have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.1-4.16, 4.21, 4.71a, Diagnostic Code 5276 (2017).

2.  The criteria for a 50 percent rating from October 5, 2016 onward for bilateral pes planus with history of plantar fasciitis have been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.1-4.16, 4.21, 4.71a, Diagnostic Code 5276 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's bilateral pes planus with history of plantar fasciitis (hereinafter, "foot disability") is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276, for acquired flat foot.

Under DC 5276, a noncompensable rating is warranted for mild; symptoms relieved by built-up shoe or arch support.  A 10 percent rating is warranted where the bilateral or unilateral condition is moderate; weight-bearing line over or medial to great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet, bilateral or unilateral.  A 30 percent rating is warranted where the bilateral condition is severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 50 percent rating is warranted where the bilateral condition is pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendoachillis on manipulation, not improved by orthopedic shoes or appliances.

While some of the symptoms listed in the rating criteria are conjunctive - e.g., "pain on manipulation and use accentuated" - the rating criteria themselves are not.  In other words, a veteran does not need to demonstrate all of the symptoms under a particular rating to be assigned that evaluation.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009) (discussing how some DCs, such as DC 7903 for hypothyroidism, are not conjunctive); c.f. Camacho v. Nicholson, 21 Vet. App. 360, 366-67 (2007) (noting that inclusion of the conjunctive "and" indicates that all criteria must be demonstrated).  Where a disability manifests in some criteria from a lower evaluation and some criteria for a higher evaluation, the Board should address 38 C.F.R. §§ 4.7 and 4.21 and explain which evaluation the disability more nearly approximates. 

The Veteran seeks an increased evaluation for his bilateral foot disability.  The condition is rated 10 percent prior to October 5, 2016 and 30 percent thereafter.  The appeal period before the Board begins on March 23, 2011, one year prior to the date VA received the claim for an increased rating.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  For the reasons that follow, the Board finds that a 10 percent rating is warranted prior to October 5, 2016, and a 50 percent rating is warranted thereafter.

Prior to October 5, 2016, the pertinent evidence consists of a June 2012 VA examination report and the Veteran's lay statements.

Objective evidence shows the bilateral foot disability manifested in weight-bearing line over or medial to the great toe, pain on use and accentuated on use, and longitudinal arch height is decreased on weight-bearing but normal on non-weight-bearing.  See June 2012 VA examination report.  A VA examiner also remarked that the Veteran does not wear arch supports, built up shoes, or orthotics; he reported that he previously used such devices and they only helped a little but not significantly.  Id.

In May 2012, the Veteran described previously experiencing extreme tenderness of the plantar surfaces of the feet along with spasms that were not helped with steroid injections or orthotics.  He reported that his condition had progressively worsened.  He reported that if he plays sports or walks any moderate distance he experiences painful tenderness and spasms in both feet.  VA Form 21-4138 (5/31/2012).

In September 2013, the Veteran provided an example of his increasing symptoms.  He reported that while on vacation he walked a fifth of a mile along the beach - a walk he does with his family annually.  He reported that for three days following the walk, every step he took felt like he was pressing a deep bruise on the bottom of his feet.  He reported that this exemplifies how the disability has a serious impact on his ability to do anything that requires him to be on his feet for an extended period of time.  VA Form 21-4138 (9/13/2013).
 
In May 2014, the Veteran reported that the frequency and severity of his pain had increased to the point where he is no longer able to perform simple functions that require him to be on his feet for a moderate amount of time.  He provided several examples.  He related that in the past he was able to mow his lawn, which takes approximately one hour, and would only experience moderate pain, but now he experiences severe pain both during the process of mowing the lawn and for multiple days afterwards.  He reported that the pain in the arch areas of both feet is severe enough to make it difficult to fall asleep at night, and he experiences cramps and spasms in the arch area of both feet that is painful enough to wake him up.  He reported that in that past he was able to walk for half an hour with only moderate pain, but now that act causes severe pain both during and after walking, along with cramps and spasms.  For approximately two to three days after the onset of pain, he will feel like he has bruises on the bottom of his feet every time he takes a step.  The Veteran also reported that pain and discomfort has increased to the point where even wearing shoes while sitting is painful along the top and bottom of his feet; that is, there is pain and discomfort even when he is off his feet.  VA Form 9 (5/22/2014).

In assessing the Veteran's statements, the Board notes that he is generally competent to relate readily observable symptomology.  There is also nothing obvious of record that would diminish his credibility; however, the Board must nonetheless weigh the probative value of his statements against the other evidence of record.  

The Veteran's statements relate that he experiences pain on use and that the pain is accentuated on use.  This is consistent with the objective findings.

The Veteran's statements relate that he experiences pain even when not on his feet.  The Board accepts this as fact, but notes that it does not indicate that the Veteran experiences pain on manipulation or that pain is accentuated on manipulation.

The Veteran's statements relate that he experiences extreme pain and tenderness on the plantar surfaces of his feet.  This was first reported in May 2012 correspondence, and more recent statements have implied the continuance of this symptom.  This symptom was not shown on objective examination in June 2012.  In reviewing the symptom, the word "extreme" is a descriptor for the severity of the pain and tenderness of the plantar surfaces of the feet.  It is also significant that the Veteran reported this symptomology before and after the June 2012 VA examination, and that during the examination he reported similar information such as pain rated as 7/10 and that it felt like there are deep bruises on the bottom of his feet.  Given the foregoing, the Board accepts that the plantar surfaces of the Veteran's feet experienced pain and tenderness, but it places greater probative value in the objective findings due to the experience of the clinician.  Thus, the Board finds that the pain and tenderness in the plantar surfaces of the Veteran's feet was not considered "extreme" during this portion of the appeal period.

The Veteran's statements relate that he experienced pain, tenderness, cramps, spasms, and feeling like there are bruises on the bottom of his feet upon extended use.  38 C.F.R. §§ 4.40, 4.59; see generally DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing that functional loss can warrant a higher rating than shown by objective rating criteria).  The Veteran has been consistent in relating this symptomology, and the remaining evidence of record does not weigh against its existence.  Thus, the Board accepts that these symptoms do occur.  It is noted that the occurrence of spasms, as related by the Veteran, does not imply the presence of marked inward displacement and severe spasm of the tendoachillis on manipulation.  The Veteran asserts that the extended duration of these symptoms cause some degree of functional impairment; however, the Board notes that the June 2012 VA examiner opined that the severity of the bilateral foot disability would not impact his ability to work.

The Veteran's statements relate that his bilateral foot disability symptoms are not relieved by arch supports, built-up shoes, orthotics, or steroids.  During the June 2012 VA examination, however, he clarified that he had previously tried such treatments during service and they provided little relief so he stopped using them.

After a review of all of the evidence, the Board finds that the bilateral foot disability does not more nearly approximate the criteria for a rating in excess of 10 percent prior to October 5, 2016.  Regarding the criteria contemplated by severe impairment and a 30 percent rating, there is not objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  Thus, none of the symptoms corresponding to a 30 percent rating are shown.  Regarding the criteria contemplated by pronounced impairment and a 50 percent rating, the evidence does not show marked pronation, extreme tenderness of plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendoachillis on manipulation.  There is some indication that the Veteran's symptoms are not improved, or there is at most minimal improvement, from orthopedic shoes or appliances.  Thus, only one symptom corresponding to a 50 percent rating is shown.  In sum, the Veteran's symptomology generally falls within the criteria contemplated by moderate impairment and a 10 percent rating; however, there is an indication of the presence of one symptom that exemplifies the criteria for a 50 percent rating.  Taking into account the presence of minimal functional impairment for physical activities produced by this disability, the Board concludes that the presence of that single symptom does not cause the disability to more nearly approximate the criteria corresponding to severe or pronounced disability.  38 C.F.R. §§ 4.7, 4.21, 4.40, 4.59, 4.71a, DC 5276.  Accordingly, a rating in excess of 10 percent prior to October 5, 2016 is not warranted.

From October 5, 2016 onward, the evidence consists of a VA examination of the same date and the Veteran's lay statements.

The October 2015 VA examination report shows diagnoses of pes planus, metatarsalgia, and plantar fasciitis.  The Veteran reported constant non-radiating pain bilaterally.  He rated the severity of the pain before medication as a 7/10 on the right and a 6/10 on the left.  He rated the severity of the pain after medication as a 5/10 on the right and a 4/10 on the left.  The medication was noted to be over-the-counter Aleve and inserts in his shoes.  The Veteran also reported symptoms of tenderness, stiffness, weakness, easy fatigue, swelling, popping, numbness, and tingling.  The Veteran reported that his pain has increased in frequency and severity to the point where he is no longer able to perform simple functions that require him to be on his feet for a moderate amount of time, and that the pain is no longer concentrated in his arches but is also present in the heel area as well.  He reported that he used to be able to mow his lawn (approximately one hour) or walk for exercise but now these cause severe pain both during and after the activity, along with cramps and spasms in the arch area of both feet.  These symptoms last for approximately three to five days now, assuming he is able to stay off his feet.  He reported that he feels like he has bruises on the bottom of his feet.  He reported that he has pain on the top and bottom of his feet when he is off his feet and just sitting.  He reported that the pain in his feet is severe enough to make it difficult to fall asleep, and the cramps and spasms in the arch area of both feet are severe enough to wake him up in the middle of the night.

On objective examination, there was pain on use and accentuated on use; pain on manipulation and accentuated on manipulation; extreme tenderness of the plantar surfaces of both feet, improved by orthotics; a decreased longitudinal arch height on weight-bearing.  The examiner noted that pain on movement, pain on weight-bearing, pain on non-weight-bearing, and deformity contributed to functional loss.  The examiner opined that, on extended use, the disability is productive of partial impairment in performing physical activities of employment such as running, jumping, climbing, exercise like walking long distances, and prolonged standing.  Flare-ups were not noted.

In January 2017 correspondence, the Veteran wrote that the examiner was mistaken in writing that the use of orthotics relieves his extreme pain and tenderness over the plantar surfaces of his feet.  The Veteran reported that the use of orthotics does not provide any relief to his symptomology.  As this assertion is consistent with the medical history of the Veteran's disability, the Board finds it at least as probative as the examiner's statement.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the use of orthotics does not relieve his symptomology.  38 C.F.R. § 4.3.

After a review of all of the evidence, the Board finds the Veteran's disability more nearly approximates the criteria corresponding to a 50 percent rating from October 5, 2016 onward.  Compared to the prior portion of the appeal period, the disability now manifests in pain on manipulation and use accentuated, a symptom consistent with severe disability and a 30 percent rating.  None of the other symptomology corresponding to a 30 percent rating is shown.  Regarding the criteria corresponding to a 50 percent rating, there is extreme tenderness of plantar surfaces of the feet and symptomology not improved by orthopedic shoes or appliances.  In sum, the Veteran's symptomology generally falls within the criteria corresponding to moderate impairment and a 10 percent rating; however, there is one symptom corresponding to severe impairment and a 30 percent rating and two symptoms corresponding to pronounced impairment and a 50 percent rating.  Taking into account that the severity, frequency, and duration of his pain has increased and the disability continues to impact physical functioning, the Board resolves all reasonable doubt and finds that it more nearly approximates the criteria corresponding to pronounced impairment and a 50 percent rating.  38 C.F.R. §§ 4.3, 4.7, 4.21, 4.71a, DC 5276.  A 50 percent rating is the highest rating available under DC 5276.

The Board has considered whether an adjustment to the staged ratings is warranted and finds that it is not.  As explained above, prior to October 5, 2016, the Veteran's disability did not cause more than moderate impairment.  There was a clear increase in impairment shown on the VA examination dated October 5, 2016, and it is not factually ascertainable that this increase in disability occurred at some prior point in time.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 38 C.F.R. § 3.400(o).

The Board has considered whether separate ratings are available that would afford a higher combined evaluation.  38 C.F.R. § 4.25(b); Esteban v. Brown, 6 Vet. App. 259, 261 (1994); but see 38 C.F.R. § 4.14 (evaluation of the same disability or manifestation under various diagnoses is to be avoided).  To this end, the Board recognizes that the Veteran has diagnoses of plantar fasciitis and metatarsalgia.  The plantar fasciitis is considered part of his service-connected foot disability on evaluation and is properly evaluated under DC 5276, as has been done herein.  See VA Adjudication Manual M21-1, III.iv.4.A.4.q (when service connection is established for pes planus and plantar fasciitis, evaluate the symptoms of both conditions together under DC 5276).  The rating schedule does provide a separate code for metatarsalgia, DC 5279; however, assignment of a separate rating for this disability is precluded by the rules against pyramiding because its symptom of pain under the metatarsal heads is duplicative of pain on manipulation and use already considered in the evaluation under DC 5276 throughout the entire appeal period.  38 C.F.R. § 4.14; see M21-1, II.iv.4.A.4.u (pain under metatarsal heads caused by metatarsalgia is contemplated by pain on manipulation and use, as considered in DC 5276).

The Board has considered whether referral for extraschedular consideration is warranted.  38 C.F.R. § 3.321(b).  "Whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry": If (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); see Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that the three "steps" identified in Thun are actually three necessary "elements" of an extraschedular rating analysis).  "[T]he first Thun element compares a claimant's symptoms to the rating criteria, while the second addresses the resulting effects of those symptoms."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  Although the first and second elements are interrelated, they involve separate and distinct analyses.  Id.  Thus, "an error with respect to one element does not necessarily affect the Board's analysis of the other element."  Id.  "If either element is not met, then referral for extraschedular consideration is not appropriate."  Id. at 494-95.

While the Veteran's symptomology is generally contemplated by the schedular criteria, his statements do relate that the pain, spasms, and cramps he experiences interfere with his ability to fall asleep and stay asleep.  It is not apparent that such an impact is considered by the schedular criteria; thus, the sleep impairment would be considered an extraschedular symptom under the first Thun element.  The evidence does not show, however, that the disability picture exhibits other related factors such as marked interference with employment or frequent hospitalizations.  The Veteran has not asserted as much and it has not been shown on examination.  Accordingly, the Board finds that the second Thun element is not met.  Referral for extraschedular consideration is not appropriate.  38 C.F.R. § 3.321(b).

The Board also acknowledges that in the December 2017 appellate brief, the Veteran's representative argued that a 30 percent rating could be warranted under DC 5284, which corresponds to other foot injuries.  When a condition is specifically listed in the rating schedule, it may not be rated by analogy.  Copeland v. McDonald, 27 Vet. App. 333, 336-37 (2015); see 38 C.F.R. § 4.20.  An analogous rating may only be assigned when a condition is unlisted.  Copeland, 27 Vet. App. 336-37 (discussing Suttman v. Brown, 5 Vet. App. 127 (1993)).  The Board notes that the Veteran's foot disability is specifically listed in the rating schedule and it has been evaluated as such.  Rating under DC 5284 would, therefore, be inappropriate.  

In summary, the Board has found that Veteran's bilateral foot disability is to be rated 10 percent prior to October 5, 2016, and 50 percent thereafter.  To this limited extent, the appeal for an increased evaluation is granted.


ORDER

A rating in excess of 10 percent prior to October 5, 2016 for bilateral pes planus with history of plantar fasciitis is denied.

A rating of 50 percent from October 5, 2016 onward for bilateral pes planus with history of plantar fasciitis is granted.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


